Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 January, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the following examiner’s amendment was given via email communication (see attached OA.APPENDIX). Below approved amendment is also attached as OA.APPENDIX. 
The drawing pointing the error is attached as 92379_Fig25_annotated and the corrected drawing that should be replacing the annotated one (92379_Fig25_annotated) is attached as 92379_Fig25_replacement.
Reasons for Allowance
Claims 1, 3-10 and 12-22 are allowed. 
The following is an Examiner's statement of reasons for allowance: 
Claim 1 recites “An apparatus comprising: a cache storage; 	a cache controller operable to receive a first memory operation and a second memory operation concurrently;
	comparison logic operable to identify if the first and second memory operations missed in the cache storage; and	a replacement policy component operable to: reserve a first entry and a second entry in the cache storage to evict based on the first and second memory operations, wherein data in at least one of the first entry or second entry is to be respectively evicted if at least one of the first or second memory operations corresponds to a miss; and	speculatively lock the first entry and the second entry in the cache storage for eviction; and	output, in response to the first or second memory operation corresponding to a miss, a replacement memory address corresponding to the first entry or the second entry; and	an address encoder to encode the replacement memory address to generate an encoded replacement memory address that is interpretable by the cache storage.” 
	Prior arts like Mccarthy (US 20170091096 A1) [0013]-[0014], [0034]-[0036], [0038]-[0039], [0046]-[0047],  teaches cache storage, cache controller concurrently serving first and second memory operation, comparison logic identifying cache hit/miss and replacement policy to lock and evict/replace first and second entry to make room for new entries. Prior arts like Sohn et al. (US 20130268727 A1) [0021] teaches spare line address encoding which replaces a normal line. Prior arts like YABE (US 20080232148 A1) [0029]-[0030] teaches encoded replacement address which is an output of CAM (content addressable memory) and is used to cure defective address with redundancy memory cell. Prior art like Norman (US 20100232240 A1) [0059] teaches using encoded replacement memory address to activate a line for accessing a column of secondary memory array to divert access from the defective cell address to the replacement memory address in secondary memory array. 
However, no prior arts teach encoding the replacement memory address to generate an encoded replacement memory address that is interpretable by the cache storage and where the encoded replacement memory address is a victim cache line that will be evicted/replaced with new lines from lower level cache or memory.

Independent claim 10 and independent claim 16 presents a combination of limitations similar to those presented in claim 1 and is allowed for the same reason.
Claims 3-9 and claim 21 are dependent on claim 1 and are therefore allowed due at least to this dependence. 
Claims 12-15 and claim 22 are dependent on claim 10 and are therefore allowed due at least to this dependence. 
Claims 17-20 are dependent on claim 16 and are therefore allowed due at least to this dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).

/M.S.H/Examiner, Art Unit 2138     
/SHAWN X GU/
Primary Examiner, AU2138